DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Kristan Wagner, Reg. No. 72,748 on 5/3/2021.
The application has been amended as follows: 
Claims 1-5, 7-8, 15 and 21-23 are currently amended herein.
1.	(Currently Amended)  A computer-implemented method for generating hybrid cross-device data structures for clustering multiple devices to facilitate improved scale and accuracy when collecting analytics data for particular users of the multiple devices, wherein the computer-implemented method includes one or more processing devices of an analytics computing system performing operations comprising:
receiving probabilistic data of a plurality of devices and deterministic data of the plurality of devices;
generating (i) a first probabilistic device cluster that includes a first set of devices from the plurality of devices that share a first usage pattern identified from the Internet Protocol (“IP”) address while at a first geographic location and (ii) the first set of devices and the second set of devices are associated with a second IP address while at a second geographic location; 
identifying, from the deterministic data, a deterministic link between a first device from the first set of devices and a second device from the second set of devices, wherein the deterministic link indicates a user identifier that is (i) associated with the first device and with the second device and (ii) specific to a particular user from a plurality of users; 
generating, based on the deterministic link, a hybrid cross-device data structure that includes the first probabilistic device cluster and the second probabilistic device cluster, wherein the hybrid cross-device data structure indicates that the first set of devices and the second set of devices are associated with the particular user from the plurality of users; and
collecting, based on the hybrid cross-device data structure, subsequent analytics data generated by the particular user operating a device included in the first set of devices or in the second set of devices.
 
2.	(Currently Amended)  The computer-implemented method of claim 1, further comprising:

determining that at least one device of the third set of devices is also included among the first set of devices or among the second set of devices; and
based on determining that the at least one device of the third set of devices is also included among the first set of devices or the second set of devices, removing the at least one device from the hybrid cross-device data structure.

3.	(Currently Amended)  The computer-implemented method of claim 1, wherein the user identifier specific to the particular user from the plurality of users comprises login patterns used by the particular user from the plurality of users to log in to one or more online services.

4.	 (Currently Amended)  The computer-implemented method of claim 1, wherein the probabilistic data comprises a set of IP addresses common to the first set of devices and an additional set of IP addresses common to the second set of devices.

5.	(Currently Amended)  The computer-implemented method of claim 1, wherein the probabilistic data comprises a pattern of geographic location information for the first set of devices and for the second set of devices over a period of time.

computer-implemented method of claim 1, wherein the user identifier specific to the particular user from the plurality of users comprises a login pattern used to login to a unique user account for an online service, 
wherein the login pattern is used to login to the online service via the first device and also via the second device. 

8.	(Currently Amended)   An analytics computing system, comprising:
a processor; and
a memory communicatively coupled to the processor, wherein the processor is configured to execute instructions included in the memory to perform operations comprising:
receiving probabilistic data of a plurality of devices and deterministic data of the plurality of devices;
generating (i) a first probabilistic device cluster that includes a first set of devices from the plurality of devices that share a first usage pattern identified from the probabilistic data and (ii) a second probabilistic device cluster that includes a second set of devices from the plurality of devices that share a second usage pattern identified from the probabilistic data, wherein the probabilistic data further comprises location information specifying that (i) the first set of devices and the second set of devices are associated with a first Internet Protocol (“IP”) address while at a first geographic location and (ii) the first set of devices and the second set of devices are associated with a second IP address while at a second geographic location; 

generating, based on the deterministic link, a hybrid cross-device data structure that includes the first probabilistic device cluster and the second probabilistic device cluster, wherein the hybrid cross-device data structure indicates that the first set of devices and the second set of devices are associated with the particular user from the plurality of users; and
collecting, based on the hybrid cross-device data structure, subsequent analytics data generated by the particular user operating a device included in the first set of devices or in the second set of devices.

15.	(Currently Amended)  A non-transitory computer-readable medium embodying program code executable by a computing system, wherein the program code is executable to perform operations comprising:
receiving probabilistic data of a plurality of devices and deterministic data of the plurality of devices;
generating (i) a first probabilistic device cluster that includes a first set of devices from the plurality of devices that share a first usage pattern identified from the probabilistic data and (ii) a second probabilistic device cluster that includes a second set of devices from the plurality of devices that share a second usage pattern identified from Internet Protocol (“IP”) address while at a first geographic location and (ii) the first set of devices and the second set of devices are associated with a second IP address while at a second geographic location; 
identifying, from the deterministic data, a deterministic link between a first device from the first set of devices and a second device from the second set of devices, wherein the deterministic link indicates a user identifier that is (i) associated with the first device and with the second device and (ii) specific to a particular user from a plurality of users; 
generating, based on the deterministic link, a hybrid cross-device data structure that includes the first probabilistic device cluster and the second probabilistic device cluster, wherein the hybrid cross-device data structure indicates that the first set of devices and the second set of devices are associated with the particular user from the plurality of users; and
collecting, based on the hybrid cross-device data structure, subsequent analytics data generated by the particular user operating a device included in the first set of devices or in the second set of devices.

21.	(Currently Amended)  The computer-implemented method of claim 1, further comprising: 
hybrid cross-device data structure, a third device having a third usage pattern identified from the probabilistic data, the third usage pattern distinct from the first usage pattern and the second usage pattern; and
responsive to identifying that the third device has the third usage pattern, modifying the hybrid cross-device data structure to include the third device in a third set of devices included in the hybrid cross-device data structure.

22.       (Currently Amended) The analytics computing system of claim 8, wherein the processor is configured to executed instructions further comprising: 
identifying, in the hybrid cross-device data structure, a third device having a third usage pattern identified from the probabilistic data, the third usage pattern distinct from the first usage pattern and the second usage pattern; and
responsive to identifying that the third device has the third usage pattern, modifying the hybrid cross-device data structure to include the third device in a third set of devices included in the hybrid cross-device data structure.

23.       (Currently Amended) The non-transitory computer-readable medium of claim 15, wherein the program code is executable to perform operations further comprising: 
identifying, in the hybrid cross-device data structure, a third device having a third usage pattern identified from the probabilistic data, the third usage pattern distinct from the first usage pattern and the second usage pattern; and


Response to Amendment
Claims 1-5, 7-12, 14-18 and 20-23 are pending in this application.
Double patenting rejections on claims 1, 8 and 15 are withdrawn.
Claim rejections 35 U.S.C. 103 on claims 1-20 are withdrawn.
Claims 1-5, 7-12, 14-18 and 20-23 are allowed in this Office Action (Renumber as 1-20).

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The primary reason for allowance of claims 1, 8 and 15 in the instant application is the prior arts of record neither anticipates nor renders obvious those claims limitation, such as the prior arts of made record fail to teach generating (i) a first probabilistic device cluster that includes a first set of devices from the plurality of devices that share a first usage pattern identified from the probabilistic data and (ii) a second probabilistic device cluster that includes a second set of devices from the plurality of devices that share a second usage pattern identified from the probabilistic data, wherein the probabilistic data further comprises location information specifying that (i) the first set of devices and the second set of devices are associated with a first Internet Protocol (“IP”) address while at a first geographic location and (ii) the first set of devices and the 
The closest found prior art is Mukherjee et al. (U.S. Publication Number 2016/0182657, hereinafter as “Mukherjee”). Mukherjee teaches that identifying a unique user across multiple devices in a computer network are provided. Device-specific and behavioral features associated with an event and a device are extracted. The device-specific features form a device signature associated the device. Hardware mobile device identifiers (IDs) are also associated with mobile application devices. Over a period of time, the behavioral features of such devices are monitored. Similarity scores between various devices are calculated based on the behavioral features and device types. The devices in the computer network are clustered and a device graph is generated representing the connections between the devices based on the similarity scores. A unique user ID associated with the multiple devices is generated from the device graph (see abstract). However, Mukherjee does not teach that the probabilistic data comprises location information specifying that (i) the first set of devices and the second set of devices are associated with a first Internet Protocol (“IP”) address while at a first geographic location and (ii) the first set of devices and the second set of devices are associated with a second IP address while at a second geographic location as claimed.
Claims 2-5, 7, 9-12, 14, 16-18 and 20-23 depend from claims 1, 8 and 15 are allowable for the same reason as set forth above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG H NGUYEN whose telephone number is (571)270-1766.  The examiner can normally be reached on Monday-Friday, 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vital Pierre can be reached on 571-272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 
/PHONG H NGUYEN/            Primary Examiner, Art Unit 2162        

May 5, 2021